Title: [Diary entry: 7 September 1785]
From: Washington, George
To: 

Wednesday 7th. Mercury at 67 in the Morning—68 at Noon and 70 at Night. Clear day with the Wind fresh & Cool from the No[th]ward in the forenoon but still & warm in the Afternoon. Fanny Bassett returned before Dinner, and Doctr. Craik came to it & went away afterwards to visit John Alton, and his Children at Mr. Chichesters from thence. About Noon brought two Negro men from the River Plantation to assist in spading up the ground in front of the Court yard and Cornelius being Sick Tom Davis went to assist them. Bought 28,430 good Cyprus Shingles. At Night, a Man of the name of Purdie, came to offer himself

to me as a Housekeeper, or Household Steward. He had some testimonials respecting his character—but being intoxicated, and in other respects appearing in an unfavorable light I informed him that he would not answer my purposes, but that he might stay all night.